

113 HRES 355 IH: Commemorating the 20th anniversary of the establishment of the Corporation for National and Community Service.
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 355IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Mr. Cartwright (for himself, Mr. Farr, Ms. DeLauro, Ms. Norton, Mr. Rangel, Ms. Wasserman Schultz, Mr. Cárdenas, Ms. Bordallo, Mr. Honda, Ms. Lee of California, Ms. McCollum, Ms. Waters, Ms. Wilson of Florida, Ms. Jackson Lee, Ms. Roybal-Allard, Mr. Cicilline, Mr. Castro of Texas, Mr. Cohen, Ms. Clarke, Ms. DelBene, Mr. Loebsack, Mr. Sarbanes, Mr. Smith of Washington, Mr. Van Hollen, Mr. McGovern, Mr. Price of North Carolina, and Mr. Stivers) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONCommemorating the 20th anniversary of the establishment of the Corporation for National and Community Service.Whereas the Corporation for National and Community Service (in this preamble referred to as the CNCS) was established under section 191 of the National and Community Service Act of 1990 (42 U.S.C. 12651), as added by section 202 of the National and Community Service Trust Act of 1993 (Public Law 103–82; 107 Stat. 873);Whereas, since 1993, the CNCS has operated as an independent Federal agency, overseeing all national and community service programs authorized by the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) and the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.);Whereas the CNCS connects people of all ages and backgrounds with opportunities to give back to their communities and the United States;Whereas programs conducted by the CNCS address unmet national and local needs, and renew an ethic of civic responsibility and community spirit in the United States by encouraging citizens to participate in service;Whereas, since 1993, millions of people in the United States have served in AmeriCorps, Senior Corps, Learn and Serve America, and other CNCS programs, addressing the most pressing challenges facing the United States, from helping students graduate and supporting veterans and military families to preserving the environment and helping communities recover from natural disasters;Whereas participants serve in tens of thousands of locations across the country, bolstering the civic, neighborhood, and faith-based organizations that are so vital to the economic and social well-being of the people of the United States;Whereas national service expands economic opportunity by creating more sustainable, resilient communities and providing education, career skills, and leadership abilities for those who serve;Whereas national service represents a unique and cost-effective partnership between public and private organizations, invests in community solutions, and leverages State and local resources to strengthen community impact and increase the return on taxpayer dollars;Whereas, in 2009, Congress passed the Serve America Act (Public Law 111–13; 123 Stat. 1460) with strong bipartisan support, authorizing the most sweeping expansion of national service in a generation, expanding opportunities to serve, focusing service on key national priorities, increasing efficiency and accountability, and strengthening the capacity of organizations and communities to solve problems through the Social Innovation Fund, the Volunteer Generation Fund, and other initiatives;Whereas AmeriCorps and Senior Corps support the military community by engaging veterans in service, helping veterans readjust to civilian life, and providing support to military families;Whereas more than 17,000 veterans have served as AmeriCorps members and have helped veterans and military families access benefits and services, conduct job searches, and provide safe and affordable housing;Whereas the CNCS is working to increase the number of veterans and military families served by and engaged in programs supported by the CNCS;Whereas, since 1994, CNCS programs and members have provided critical services to millions of people in the United States who have been affected by floods, fires, hurricanes, tornadoes, and other disasters and emergencies, helping families and communities rebuild their lives;Whereas the CNCS has partnered with the Federal Emergency Management Agency to launch FEMA Corps, an innovative partnership that strengthens the disaster response capacity of the United States, increases the reliability and diversity of the disaster response workforce, promotes an ethic of service, prepares young people for careers in emergency management, and saves a significant amount of taxpayer dollars; andWhereas the Task Force on Expanding National Service established by President Barack Obama is working to expand the ability of people in the United States to serve their communities by developing strategies to meet national priorities through partnerships between Federal agencies and the private sector: Now, therefore, be itThat the House of Representatives—(1)commemorates the 20th anniversary of the establishment of the Corporation for National and Community Service;(2)recognizes that, for 20 years, the Corporation for National and Community Service has worked to improve lives, strengthen communities, expand economic opportunity, foster innovation and civic engagement, and engage millions of people in the United States in solving critical problems through national service;(3)recognizes that, since the inception of AmeriCorps in 1994, more than 820,000 people have served as AmeriCorps members, serving approximately 1,000,000,000 hours, mobilizing millions of volunteers, and improving the lives of countless people in the United States;(4)welcomes the efforts of the Corporation for National and Community Service to increase the involvement of veterans and military families in national service and to expand services to the military community;(5)supports the goal of the Serve America Act (Public Law 111–13; 123 Stat. 1460) to increase the number of approved national service positions to 250,000 by 2017; and(6)recognizes and thanks all those who have served in AmeriCorps, Senior Corps, and other programs conducted by the Corporation for National and Community Service for demonstrating commitment, dedication, and patriotism through their service to the people of the United States.